Citation Nr: 0837253	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-22 910 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from December 1996 to 
September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied entitlement to the 
benefit currently sought on appeal.  


FINDING OF FACT

The veteran's left ear high frequency hearing loss has not 
been shown to be medically related to his military service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board initially notes that VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

In correspondence dated in December 2005, the agency of 
original jurisdiction (AOJ) notified the veteran of 
information and evidence necessary to substantiate a claim 
for service connection, to include information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide. 

In the present case, the veteran's original claim for service 
connection related to tinnitus only.  As minimal left ear 
hearing loss was noted upon examination, the RO then 
adjudicated the claim for tinnitus to include hearing loss.  
The Board acknowledges that, due to the nature of the claim, 
the initial notice described above did not specifically 
reference hearing loss.  However, as the claim for hearing 
loss was liberally construed from the veteran's claim for 
service connection for tinnitus, a reasonable person could be 
expected to understand the information and evidence necessary 
to substantiate a claim for service connection from the 
notice given.  See Sanders v. Nicholson, 487 F.3d 881, 887 
(Fed. Cir. 2007) (stating that a presumption of prejudice 
from deficient notice can be overcome where a reasonable 
person could be expected to understand from the notice what 
was needed).  

The veteran was also notified of the process by which initial 
disability ratings and effective dates are established in 
correspondence in June 2006.  Although this notice was 
delivered after the initial denial of the claim, the AOJ 
subsequently readjudicated the claim based on all the 
evidence in the June 2007 Statement of the Case (SOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The veteran was not 
precluded from participating effectively in the processing of 
his claim and the essential fairness of the decision is 
intact.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 


 Service Connection

The veteran seeks service connection for left ear hearing 
loss, which he contends initially manifested in service.  In 
order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2007); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Here, the veteran has a current disabling hearing impairment 
as his recorded auditory threshold at 4000 Hertz is 40 
decibels.  Id.; VA exam, May 2006.  Thus, this veteran has 
met the minimum requirement for a current disability.  

The service treatment records contain no complaint of hearing 
loss during service, although there is a complaint of 
tinnitus documented upon separation examination in August 
2005.  In fact, it appears that the veteran was unaware that 
he had any discernable hearing loss prior to the audiological 
examination conducted in conjunction with his claim for 
tinnitus.  See Veteran's statement, February 2007 (stating 
"If they had made it clear that I suffered some hearing 
loss....").  With the exception of tinnitus, the veteran has 
not described any other experiences with or symptoms of 
hearing loss during military service.

Furthermore, the medical evidence of record does not provide 
a credible nexus, or causal link, between the veteran's 
military service and his current hearing loss disability.  
Although the examiner opines that the veteran's high 
frequency loss probably occurred due to his noise exposure 
during U.S. Army service, this opinion is based on an 
inaccurate factual premise.  

It is important to note, as the veteran's residence was in 
Germany at the time of his claim, VA contracted with a 
private German provider for the audiological examination.  
Certain language discrepancies are thus inherent in 
examination itself, and in the resulting report translated 
from German to English for the claims file.  

The Board notes that the veteran actually served in the U.S. 
Air Force, but this inaccuracy appears to be nominal in 
nature.  The examiner also stated that the veteran "served 
in the U.S. Army....  During that time he served in the Air 
Force and worked with loud jet engines."  The inaccurate 
factual premise is therefore, not the confusion as to the 
service branch, but that the veteran's military occupation 
involved proximity to jet engines.  

His occupational specialty is recorded as a communications 
computer systems control journeyman.  There is no indication 
that the veteran served on a flight line or was otherwise in 
close proximity to jet engines as described by the examiner.  
It is also recorded that the claims file was not reviewed by 
the examiner and that her evaluation is based entirely on 
outpatient examination of the veteran and the verbal history 
that the veteran provided at the time.  Thus, the examiners 
nexus opinion is not credible as it is not based on an 
accurate picture of the veteran's service.  See, e.g., Reonal 
v. Brown, 5 Vet. App. 458 (1993).  This is the sole medical 
opinion of record, and there is no other medical nexus 
evidence.  

In correspondence submitted with the February 2007 notice of 
disagreement, the veteran stated that he worked with five ton 
and two-and-a-half ton trucks as well as fork lifts.  This 
information was presumably submitted to suggest that his 
current hearing loss was caused by working with this heavy 
machinery.  The Board has considered this assertion, but can 
afford no probative weight to the assertion in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran and 
other lay persons are competent to testify to in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to the etiology 
of his current hearing loss competent.  

As the service treatment records do not reflect that the 
veteran experienced any objective hearing loss during 
service, and there is no credible medical nexus opinion of 
record, direct service connection for left ear hearing loss 
cannot be granted.  

Alternately, service connection may be presumed for certain 
chronic diseases, including sensorineural hearing loss, if 
the disease is manifest to a compensable degree within one 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  For hearing loss, as a chronic organic disease 
of the nervous system, the condition must have become 
manifest to a degree of 10 percent or more within the one 
year period.  38 C.F.R. § 3.307(a)(3) (2007).   

In the present case, the veteran was discharged from active 
military service on September 15, 2005.  See DD Form 214.  
Thus the one year period for presumptive service connection 
for a chronic disease expired on September 15, 2006.  See 
38 C.F.R. § 3.307(a)(2) (2007).  The veteran was examined in 
conjunction with his claim in March 2006, within the 
applicable presumptive period.  Thus, the remaining question 
is whether the veteran's hearing loss was manifest to a 
compensable degree at that time.  

Disability evaluations, or the degree to which the veteran's 
hearing loss has manifested, is determined by application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Upon audiological evaluation in March 2006, pure tone 
thresholds, in decibels, were as follows for the left ear:



HERTZ


500
1000
2000
3000
4000
10
10
10
30
40

The diagnosis was "a not yet mild sensorineural hearing 
loss."  VA examination, March 2006.  Speech recognition was 
not evaluated during the examination due to language 
difficulties, thus the disability evaluation is based only on 
the puretone threshold average, using Table VIA.  See Id.; 
38 C.F.R. § 4.85(c) & (h) (2007).  

Based upon the results above, the puretone threshold average 
from 1000 to 4000 hertz (Hz) for the left ear is 22.5.  
Applying the criteria found in 38 C.F.R. § 4.85 at Table VIA 
to the veteran's examination results yields a numerical 
designation of I for the left ear (0 to 41 average puretone 
threshold).  For the purposes of application of Table VII, 
the right ear is also given a numerical designation of I.  
See 38 C.F.R. § 4.85(f).  Entering the category designation 
of I for each ear into Table VII produces a noncompensable 
evaluation, or zero percent rating, under Diagnostic Code 
6100.  As hearing loss must be of a compensable degree for 
application of the § 3.307 presumption, and the veteran's 
degree of hearing loss has been evaluated as noncompensable 
during the presumptive period, presumptive service connection 
is not available in this case.



As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for left ear hearing loss is not warranted 
on either a direct or presumptive basis.


ORDER

Service connection for left ear hearing loss is denied. 


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


